Title: Henry E. Watkins to Thomas Jefferson, 6 November 1818
From: Watkins, Henry Edward
To: Jefferson, Thomas


          
            Sir,
            Prince Edward 
              Nov 6th 1818
          
          You were good enough to say, when I had the pleasure of seeing you in Stanton, that you would send me some of the seed of the Succory, if I would remind you of it after your return home.—It is therefore; that I now take the liberty of requesting that you would foward me a parcel of the seed of this plant; And I do this with the less reluctance, from a confidence that you think highly of its usefulness, and would be gratified in giving aid to its more extensive cultivation. I am desirous of  trying it under favourable  circumstances, and should would be glad to be informed, (if you have leisure) what kind of soil suits it best, what is the proper time and manner of sowing it, And how it should be worked.—A package directed to me, and sent to the care of Ellis & Allan of Richmond would probably be safely received.
          
            Yours with very great esteem
            Henry E Watkins
          
        